Citation Nr: 0935603	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-37 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for the 
claimed disability.

The Veteran testified before the undersigned in September 
2008.  The matter was subsequently remanded by the Board for 
additional development in October 2008.  That development has 
been completed, and the case is once again before the Board 
for appellate review.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed right 
foot disorder.

2.  Resolving all doubts in his favor, the Veteran has left 
foot neuroma related to service.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  A left foot neuroma was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in March 2007 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claims; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  In that regard, the Veteran received complete VCAA 
notice for a claim of service connection prior to the initial 
adjudication of his claim in July 2007.

The Veteran's service personnel records, private treatment 
records, VA authorized examination report, and hearing 
transcript have been associated with the claims file.  Review 
of the Veteran's claims file reveals that his service 
treatment records cannot be located.  See January 2007 
National Personnel Records Center letter; April 2007 response 
to request for information.  An April 2007 note contained in 
the claims file indicates that the Veteran's service 
treatment records were forwarded to the RO in Cleveland, Ohio 
in May 1978 for an unknown purpose.  April 2007 response to 
request for information.  After the records could not be 
located, the file folder was rebuilt.  The Board is mindful 
that, in a case such as this, where service treatment records 
and service personnel records are unavailable, there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (the U.S. Court of Appeals for 
Veteran's Claims (Court) declined to apply an 'adverse 
presumption' where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).

Additionally, the Board notes that the Veteran was afforded a 
VA examination in February 2009.  Once VA undertakes the 
effort to provide an examination for a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  The Board has reviewed the 
February 2009 VA examination and finds it to be adequate for 
rating purposes.  The examiner reviewed the claims file, 
including statements by the Veteran and his wife, recorded 
the Veteran's history and current complaints, conducted a 
physical examination, and provided an opinion as to the 
etiology of the Veteran's claimed disability, to the extent 
possible.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, the Veteran's service treatment records are 
not available.  The claims file contains several personnel 
records consisting (in pertinent part) of four physical 
profile serial reports ("PUHLES") dated October 1970, July 
1971, November 1973, as well as a November 1973 line of duty 
report.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PUHLES" profile reflects the overall 
physical and psychiatric condition of the appellant on a 
scale of 1 (high level of fitness) to 4 (a medical condition 
or physical defect which is below the level of fitness for 
retention in the military service)).  Notably, in these 
profiles, the Veteran's physical defects were listed 
respectively as "none," the chicken pox, "none," and torn 
left ankle ligaments.  For the last profile, the line of duty 
report reflects that the Veteran was skiing off-duty when he 
sprained his left ankle in November 1973; and that the 
profile he was placed on was temporary.  See records in 
service file.

The Veteran testified before the undersigned Veterans Law 
Judge that he began experiencing sharp pain in his feet 
during basic training for which he reported to sick call.  
September 2008 BVA hearing transcript.  He indicated that he 
was told that he would be held back if he obtained treatment 
for his feet at that time, so he waited until he completed 
basic training and was transferred to a post in Colorado 
prior to seeking additional medical treatment.  The appellant 
reported that he was stationed in Colorado from July 1970 to 
September 1970; and that he was evaluated by a podiatrist in 
July 1970 at Fitzsimmons Army Hospital.  He testified that 
the podiatrist took x-rays of his feet and told him that he 
probably had nerve damage due to too narrow shoes issued 
during basic training.  He reported that he was given 
orthotics and new shoes at that time, and was also given a 
permanent marching waiver.  However, he stated that the 
orthotics were not very effective in terms of treating his 
bilateral foot pain.  As such, he used them sporadically 
throughout his period of service and essentially stopped 
seeking treatment in frustration.  Id.

Post-service treatment records contained in the claims file 
reveal that the Veteran was diagnosed in July 2000 with 
bilateral plantar fasciitis, left metatarsalgia and 
questionable left interdigital neuroma, 2/3.  See July 2000 
and August 2000 private medical records.  During treatment, 
he reported pain in his left foot for a period of what 
appears to be reported as 32 years, and reported a prior 
history of cortisone injections to the left heel.  The record 
contains no later dated medical records of treatment of the 
Veteran's feet.

In support of the Veteran's claim, the Veteran's spouse 
submitted a statement in October 2007 in which she reported 
her recollection of the Veteran seeking treatment at 
Fitzsimmons Army Hospital during the time from July 1970 and 
September 1970, and that the Veteran was fitted and given 
orthotic appliances for his shoes.  She also reported her 
recollection that the appellant was given a marching waiver 
for this same period of time.  October 2007 statement from 
M.J.  She further testified 

The Veteran was afforded a VA examination in February 2009.  
The claims file, including the statements of the Veteran and 
his spouse, were reviewed.  The Veteran reported a history of 
bilateral foot pain as a result of wearing small shoes in 
service.  He stated he now had persistent bilateral foot 
pain, soreness, and tenderness.  He also reported some 
numbness and tingling between the second and third toes of 
the left foot.  He stated that he had tried shoes and 
orthotics without success, and received no other treatment.  
In his capacity as a funeral director, he was able to perform 
his job.  Physical examination revealed the Veteran could 
stand and walk normally and had normal weightbearing.  The 
right foot appeared normal.  Examination of the left foot 
showed some tenderness, including in the plantar surface, 
between the second and third toes.  There was also some 
decreased sensation at the same location.  X-rays of the feet 
were normal.  The examiner diagnosed neuroma of the left 
foot, and a normal examination for the right foot, but stated 
that any relationship between the Veteran's current foot 
complaints and his problem in service would be purely 
speculative.

With respect to the right foot, service connection is not 
warranted.  Although there is a remote history in 2000 of a 
diagnosis of bilateral plantar fasciitis, recent examination 
of the right foot revealed no current disability.  Further, 
the record contains no diagnosis of metatarsalgia or 
neuralgia of the right foot including by history.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  To the extent that the Veteran 
experiences pain in the right foot, it is important to note 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

With respect to the left foot, the Veteran has a current 
diagnosis of neuroma.  The examiner was unable to relate 
current neuroma to service without resorting to mere 
speculation.  The available "PUHLES" profiles indicate the 
Veteran did not have a problem with his left lower extremity 
until he sprained his ankle in November 1973.  However, the 
Board observes that in certain cases, a layperson is 
considered competent to testify as to the symptoms of a 
disability, such as pain, as well as continuity of 
symptomatology.  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  Notably, the Court has held that pes planus is the 
type of disability that "lends itself to observation by a 
lay witness" and found in the case of Falzone v. Brown that 
a veteran's statements regarding the continuity of 
symptomatology in connection with his feet were competent 
evidence supportive of his claim because they related to an 
observable condition. Id.  The Board finds the factual 
scenario in this case to be analogous to the facts set forth 
in Falzone v. Brown.  Both the Veteran and his wife are 
competent to testify as to the continuity of symptomatology 
in connection with the Veteran's left foot condition.  Their 
recent statements regarding such a continuity were previously 
recorded in the Veteran's July 2000 private treatment 
records.  Although there is no current diagnosis of plantar 
fasciitis or metatarsalgia of the left foot, considering the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt, the Board finds that the evidence regarding a left 
foot neuroma is at least in equipoise.  Therefore, service 
connection for such a disorder is warranted.




ORDER

Service connection for a right foot disorder is denied.

Entitlement to service connection for a left foot neuroma is 
granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


